NO. 12-22-00019-CR

                              IN THE COURT OF APPEALS

                 TWELFTH COURT OF APPEALS DISTRICT

                                          TYLER, TEXAS

GLENN CALDWELL, JR.,                                   §       APPEAL FROM THE 7TH
APPELLANT

V.                                                     §       JUDICIAL DISTRICT COURT

THE STATE OF TEXAS,
APPELLEE                                               §       SMITH COUNTY, TEXAS

                                      MEMORANDUM OPINION
                                          PER CURIAM
       Glenn Caldwell, Jr., appeals his conviction for the offense of injury to a disabled
individual. Appellant’s counsel filed a brief in compliance with Anders v. California, 386 U.S.
738, 87 S. Ct. 1396, 18 L. Ed. 2d 493 (1967) and Gainous v. State, 436 S.W.2d 137 (Tex. Crim.
App. 1969). We affirm.


                                               BACKGROUND
       Appellant was indicted for the offense of injury to a disabled individual. 1 The event
arose from the historic February 2021 winter storm in Texas.              Specifically, Appellant’s
intellectually disabled seventeen-year-old daughter under his care, custody, and control, required
both of her legs to be amputated below the knee from injuries she sustained as a result of
frostbite and the ensuing gangrenous dead tissue in her feet and legs.
       Appellant made an open plea of “guilty” without an agreement as to punishment.
Appellant and his trial counsel also signed a stipulation of evidence establishing all the elements
of the offense, an agreement to stipulate testimony, a waiver of jury trial, and an


       1
           See TEX. PENAL CODE ANN. § 22.04(a), (e) (West Supp. 2021).
acknowledgement of admonishments. A presentence investigation (PSI) report was prepared,
and the trial court later conducted a sentencing hearing.
       At the hearing, the State presented testimony from the victim’s treating trauma surgeon,
the investigations supervisor from child protective services (CPS), and the investigating detective
from the Smith County Sheriff’s Office. The State also presented other evidence from their
investigation such as photographs depicting the victim’s injuries and the living conditions in the
family home at the time.
       This evidence shows that Appellant, his adult son, and intellectually disabled teen
daughter resided in a dilapidated single-wide three-bedroom trailer home. Each resident had
their own room. However, the victim’s room had a window frame without a window covered
only by a curtain, completely exposed to the outside elements. The evidence showed that the
freeze from the winter storm lasted approximately from February 12, 2021, through February 21,
and that the roads were clear to be driven on February 22. The home lost power for two days
during the storm. However, once power was restored, the record shows that Appellant used three
space heaters: one placed in his room, one in his son’s room, and one in the bathroom. The
victim had no heater in her room. During the storm, she slept either in her room, on the couch in
the living room, or on a mattress near the oven, using it as a heat source.
       Appellant admitted that he became aware of the injuries to the victim’s feet on February
23rd or 24th, after the roads were clear enough to navigate. Furthermore, Appellant owned an
operable motor vehicle, and went back to work daily thereafter.               The victim’s condition
continued to deteriorate. The photograph evidence shows extensive amounts of blood on the
victim’s bed, the floor throughout the home, the couch, and the mattress upon which she slept
near the oven, as well as her bedding and clothes. According to the investigators, the home had a
notable odor that made them nauseous.
       On February 26, a neighbor witnessed the victim crawling in the front yard, unable to
walk. This was because the pipes in the home had burst due to the storm, and the only source of
water was an exterior spigot, to which the victim crawled for a drink of water while Appellant
was at work.
       Even though her condition continued to deteriorate, Appellant did not take the victim for
treatment until March 1. Due to her extensive injuries from frostbite and the ensuing gangrenous
tissue, both of her legs had to be amputated below the knee. The investigators noted in their



                                                 2
interview that Appellant was “short” with his answers, was unwilling to make eye contact, and
seemed to have a lack of concern regarding his part in the victim’s condition.
         At the conclusion of the hearing, the State requested a fifty-year sentence, while defense
counsel argued for a term of community supervision for a ten-year period. Ultimately, the trial
court assessed his punishment at thirty-five years of imprisonment. This appeal followed.


                            ANALYSIS PURSUANT TO ANDERS V. CALIFORNIA
         Appellant’s counsel filed a brief in compliance with Anders v. California and Gainous v.
State. Appellant’s counsel states that she diligently reviewed the appellate record and is of the
opinion that the record reflects no reversible error and that there is no error upon which an appeal
can be predicated. She further relates that she is well acquainted with the facts in this case. In
compliance with Anders, Gainous, and High v. State, 573 S.W.2d 807 (Tex. Crim. App. [Panel
Op.] 1978), Appellant’s brief presents a chronological summation of the procedural history of
the case and further states that Appellant’s counsel is unable to raise any arguable issues for
appeal. 2 We have likewise reviewed the record for reversible error and have found none.


                                                  CONCLUSION
         As required by Stafford v. State, 813 S.W.2d 503 (Tex. Crim. App. 1991), Appellant’s
counsel moved for leave to withdraw. See also In re Schulman, 252 S.W.3d 403, 407 (Tex.
Crim. App. 2008) (orig. proceeding). We carried the motion for consideration with the merits.
Having done so and finding no reversible error, Appellant’s counsel’s motion for leave to
withdraw is hereby granted and the trial court’s judgment is affirmed.
         As a result of our disposition of this case, Appellant’s counsel has a duty to, within five
days of the date of this opinion, send a copy of the opinion and judgment to Appellant and advise
him of his right to file a petition for discretionary review. See TEX. R. APP. P. 48.4; In re
Schulman, 252 S.W.3d at 411 n.35. Should Appellant wish to seek review of this case by the
Texas Court of Criminal Appeals, he must either retain an attorney to file a petition for

         2
           In compliance with Kelly v. State, Appellant’s counsel provided Appellant with a copy of the brief,
notified Appellant of her motion to withdraw as counsel, informed Appellant of his right to file a pro se response,
and took concrete measures to facilitate Appellant’s review of the appellate record. See Kelly v. State, 436 S.W.3d
313, 319 (Tex. Crim. App. 2014). Appellant was given time to file his own brief. The time for filing such a brief has
expired, and no pro se brief has been filed.




                                                         3
discretionary review on his behalf or he must file a petition for discretionary review pro se. Any
petition for discretionary review must be filed within thirty days from the date of either this
opinion or the date that the last timely motion for rehearing is overruled by this Court. See TEX.
R. APP. P. 68.2. Any petition for discretionary review must be filed with the Texas Court of
Criminal Appeals. See TEX. R. APP. P. 68.3(a). Any petition for discretionary review should
comply with the requirements of Texas Rule of Appellate Procedure 68.4. See In re Schulman,
252 S.W.3d at 408 n.22.
Opinion delivered August 17, 2022.
Panel consisted of Worthen, C.J., Hoyle, J., and Neeley, J.




                                             (DO NOT PUBLISH)




                                                          4
                                  COURT OF APPEALS

     TWELFTH COURT OF APPEALS DISTRICT OF TEXAS

                                          JUDGMENT

                                          AUGUST 17, 2022


                                        NO. 12-22-00019-CR


                                    GLENN CALDWELL, JR.,
                                          Appellant
                                             V.
                                    THE STATE OF TEXAS,
                                          Appellee


                                 Appeal from the 7th District Court
                        of Smith County, Texas (Tr.Ct.No. 007-1196-21)

                   THIS CAUSE came to be heard on the appellate record and brief filed herein,
and the same being considered, it is the opinion of this court that there was no error in the
judgment.
                   It is therefore ORDERED, ADJUDGED and DECREED that the judgment of
the court below be in all things affirmed, and that this decision be certified to the court below
for observance.
                   By per curiam opinion.
                   Panel consisted of Worthen, C.J., Hoyle, J. and Neeley, J.